DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 7, 8, 10, 11, 12, 13, 14, 16, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panther et al 20170257162 in view of Brown 20040116780.
As to claim 1. Panther teaches a method based on an alimentary instruction, comprising: (e.g. by informing and making recommendation to the user, [0352][0356]) identifying a nutrition plan [recoveries] (see fig.1, para [0107] for the system of biometric monitoring devices, see [0351] for the biometric monitoring devices that continuously measure biometric 
 receiving (e.g. via the sensors), by a diagnostic engine operating on a computing device (see the biometric devices measure and calculate the plurality of physiological metrics as a diagnostic engine in [0108]), information related to a biological extraction of a user (see the examples of the biometric signals in [0351][0352], see more examples of the biometric signals in [0108]); 
generating (e.g. sensing, measuring, calculating the biometrics), by the diagnostic engine operating on the computing device (see biometric devices in [0108]), a diagnostic output [diseases/preconditions/normal, pre-diabetic, or diabetic]  based upon the information related to the biological extraction of the user (see the biometric monitoring devices having sensors and run algorithms accordingly to measure and calculate biometric signals, such as heart rate, heart rate variability, steps taken, calories burned, distance traveled, weight and body fat, activity intensity, activity duration and frequency, etc. in [0351]  and the diseases, or preconditions related to the biometric signals [0352]; for more examples of biological extraction and physiological extraction, see [0108]) , 
wherein the generating comprises: 
identifying (e.g. by the mathematical models for informing the user the potential diseases or preconditions), by a machine learning module operating on the computing device (for machine learning, see to obtain the optimal combination of the features and decision boundary, one can utilize machine learning techniques such as logistic regression, decision tree, neural nets, etc. in [0336]), a condition [diseases/preconditions/normal, pre-diabetic, or 
said first training set [relation of time elapsed and blood sugar level] (Note: the correlation of the blood sugar level vs time is a training set) including a plurality of data entries (e.g. the sugar level at each time elapsed or time entry point), each first data entry of the plurality of data entries including an element of physiological state data [blood sugar level] and a correlated first prognostic label [time] (see [0352]); and 
identifying (e.g. by the recommendation to the user), by the machine learning module operating on the computing device (for machine learning, see to obtain the optimal combination of the features and decision boundary, one can utilize machine learning techniques such as logistic regression, decision tree, neural nets, etc. in [0336][0342]), alimentary element  [recipes with healthier ingredients] related to the identified condition of the user as a function of the identified condition of the user and a second training set [life-style]  (see in addition to informing users regarding a potential development of disease, recommended life-style including exercise regime and recipes with healthier ingredients and methods of preparation may be provided to the users in [0356]), 
said second training set [life style: exercise regime, recipes with healthier ingredients and methods of preparation] (Note: the life style parameters or variables are a training set) including a plurality of second data entries [exercise regime, recipes with healthier ingredients and methods of preparation] (see [0356], the recommended life style is provided to the users. Therefore, each user has a recommended life style), each second data entry [life style: exercise 
generating (e.g. providing to the user the recommended life-style), by an alimentary instruction set generator operating on the computing device, an alimentary instruction set to the user. (See [0356], the recommended life-style including exercise regime and recipes with healthier ingredients and methods of preparation may be provided to the users).
Panther does not but Brown teaches  an alimentary instruction set [diet program/meal plan]  identifying the alimentary element to be delivered to the user (see fig.2, at block 112, para [0051], the program server 22 generates a food list according to the determined meal or diet plan and sends the food list to the delivery system 24; see finally the delivery system 24 prepares a food order according to the food list and delivers the food order to the patient in [0051]); and generating, by a delivery instruction set generator [program server 22]  operating on the computing device [server], a delivery instruction set, said delivery instruction set indicating a delivery performance [information regarding the food order/food list/questions/patient’s feedback] for the alimentary element (e.g. by the food order of the diet program/meal plan, and finally the delivery system 24 prepares a food order according to the food list and delivers the food order to the patient and sends information regarding the food order to the program server 22 in [0051]-[0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an alimentary instruction set identifying the alimentary element to be delivered to the user; and generating, by a delivery instruction set generator 
As to claim 2, Panther does not but Brown teaches further comprising: 
Transmitting (e.g. by sending the information/feedback), by the computing device [server], the delivery instruction set [diet program/meal plan] to a client device [patient] (see the user’s device in [0040]) associated with a delivery performer [delivery system 24]. (See the delivery system 24 prepares a food order according to the food list and delivers the food order to the patient and sends information regarding the food order to the program server 22 in [0051]-[0055]). The reason of obviousness in clam 1 is also applicable in claim 2.
As to claim 3, Panther does not but Brown teaches wherein the delivery instruction set [food list] identifies the alimentary element [food] and a delivery preference of the user [reply/previous order of patient]. (See [0051], at block 108, the program server 22 determines a 
As to claim 4, Panther teaches wherein the alimentary instruction set [recommended life-style] includes a suggestion for a second alimentary element [healthier ingredients] and a third alimentary element [healthier ingredients]. (See [0356], the recommended life-style including exercise regime and recipes with healthier ingredients and methods of preparation may be provided to the users). 
As to clam 6, Panther does not but Brown teaches further comprising: 
Selecting [food list], by the delivery instruction set generator (See Brown, fig.2, the program algorithm implemented by the server), an alimentary element from the suggest second and third alimentary elements [new food items] based upon a preference of the user [reply/previous food order] (See Brown, [0047], the diet suggestion component suggests new food items or substitutions in the model meal plan based on the selected food items.  The components of the program application can be distributed over the system--the delivery system 24 or the user devices 20; see also [0051] the program server 22 determines a meal or diet plan for each patient according to the patient's reply to the query and previous food order information.  Next, at block 112, the program server 22 generates a food list according to the determined meal or diet plan and sends the food list to the delivery system 24.  Finally, at block 116, the delivery system 24 prepares a food order according to the food list, delivers the food 
As to claim 7, Panther teaches wherein the biological extraction comprises a physical extraction from the user. (see the biometric monitoring devices having sensors and run algorithms accordingly to measure and calculate biometric signals, such as heart rate, heart rate variability, steps taken, calories burned, distance traveled, weight and body fat, activity intensity, activity duration and frequency, etc. in [0351] and the diseases, or preconditions related to the biometric signals [0352]; for more examples of biological extraction and physiological extraction, see [0108]).
As to claim 8, Panther does not but Brown teaches, further comprising: 
Modifying (e.g. by creating a food list according to meal/diet plan/past order), by the delivery instruction set generator (fig.2), the delivery instruction set [food list] as a function of a behavior of the user [previous food order information]. (See [0051], at block 108, the program server 22 determines a meal or diet plan for each patient according to the patient's reply to the query and previous food order information.  Next, at block 112, the program server 22 generates a food list according to the determined meal or diet plan and sends the food list to the delivery system 24). The reason of obviousness in clam 1 is also applicable in claim 8.
As to claim 10, Panther teaches wherein the diagnostic output (e.g. blood sugar level) is generated as a function of a second machine learning model. (see [0336][0352], the mathematical models that describe the relation between time elapsed (after food intake) and blood sugar level may be found via statistical regression, where data are collected from normal, pre-diabetic, and diabetic individuals to provide respective mathematical models.  With the 
As to independent claim 11, claim 11 is directed to a system that include similar limitations of the method claim 1. Therefore, claim 11 is rejected under the same reasoning as in claim 1 above. The details of rejection are not being repeated herein.
Dependent claims 12,13,14,16,17,18,20 correspond to dependent clams 2,3,4,6,7,8,10, and are rejected under the same reasoning in dependent claims  2,3,4,6,7,8,10 above.
Claims 5, 9,15,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panther et al 20170257162 in view of Brown 20040116780, as applied to claim 1 above, and in further view of Mondal 20200111037.
As to claim 5, neither Panther nor Brown but Mondal teaches further comprising: 
Selecting (e.g. by the service request), by the delivery instruction set generator (see fig.3), an alimentary element from the suggested second and third alimentary elements [type of goods] (Examiner’s Note: “type of goods” encompasses the nth type of goods) based upon a geolocation [location] of the user. (See [0077], a transaction service provider may determine that the service request is for food delivery based on the merchant category of the service provider 310 (i.e., "restaurant") and the fact that the location data includes a location other than the location of the restaurant.  For each transaction request, the transaction processing server (optionally, in conjunction with other servers and/or one or more databases, as described herein) compares historical data for the proposed service and/or delivery location based on the type of goods and/or services requested, the proposed transaction amount, and the time of the requested service or delivery, and uses a machine learning classification model 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select, by the delivery instruction set generator, an alimentary element from the suggested second and third alimentary elements based upon a geolocation of the user, as claimed (see details of the claim mapping above), because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the service provider of Mondal for providing the food delivery service on the location, to a known device/method, such as the biometric devices measure and calculate the plurality of physiological metrics of Panther for informing and making recommendation, such as the life style changes: exercise regime, recipes with healthier ingredients and methods of preparation, to the user, for the purpose of evaluating location-based risk associated with a remote transaction request of the food delivery.  (See Mondal, [0077]. MPEP 2143 KSR Example D).
As to claim 15, clam 15 include similar limitations and corresponds to dependent claim 5, and is rejected as set forth in claim 5 above.
As to claim 9, neither Panther nor Brown but Mondal teaches wherein the delivery instruction set is (see the program algorithm implemented in fig.3) generated as a function of a machine learning model [machine learning classification model]. (See [0077], a transaction service provider may determine that the service request is for food delivery based on the merchant category of the service provider 310 (i.e., "restaurant") and the fact that the location data includes a location other than the location of the restaurant. For each transaction request, the transaction processing server (optionally, in conjunction with other servers and/or one or a machine learning classification model to generate a risk score for each proposed transaction based on a comparison of the various transaction parameters to their expected values as determined based on the historical data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include delivery instruction set generated as a function of a machine learning model, as claimed, because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the service provider of Mondal for providing the food delivery service on the location using a machine learning model, to a known device/method, such as the biometric devices measure and calculate the plurality of physiological metrics of Panther for informing and making recommendation, such as the life style changes: exercise regime, recipes with healthier ingredients and methods of preparation, to the user, for the purpose of evaluating location-based risk associated with a remote transaction request of the food delivery.  (See Mondal, [0077]. MPEP 2143 KSR Example D).
As to claim 19, clam 19 include similar limitations and corresponds to dependent claim 9, and is rejected as set forth in claim 9 above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a) Connor 20200152312 is cited for the teaching of a system for nutritional monitoring and management can determine initial estimates of food types and quantities, convey these 
b) Cama et al. 20170098387 is cited for the optimization of a nutrition recommendation is an iterative process.  In one embodiment, the embodiment provides the recommendation of x, y, and z, and a probability of success t, in near-real time based on the set of environmental conditions, and the set of biometric factors of the specific athlete. ([0090])
c) Kethman et al. 20160224750 is cited for the teaching of the individual and/or group of individuals, guardian and/or the healthcare provider can monitor the individual's condition through a web page, mobile application, desktop application, and/or accessed through an electronic medical record, and deliver information recommendations and/or alerts, to the individual (or the individual's guardian or health care provider) to a mobile or other handheld device. ([0043])
d) Yao-Chiang Kan et al. "Developing a ubiquitous health management system with healthy diet control for metabolic syndrome healthcare in Taiwan" is cited for the teaching of shelf-health assessment and management with diet, nutrition, and personal database (See Abstract and Section 2.2, Section 3.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182